                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Kevin J. Shea,

           Plaintiff,

     v.                                  Case No. 2:18-cv-555

Commissioner of
Social Security,

           Defendant.


                                 ORDER
     This matter is before the court for consideration of the
February 19, 2019, report and recommendation of the United States
magistrate judge to whom this case was referred pursuant to 28
U.S.C. §636(b). The magistrate judge recommended that this case be
dismissed with prejudice pursuant to Fed. R. Civ. P. 41(b) for want
of prosecution.    The magistrate judge noted that plaintiff failed
to timely file a statement of errors by December 13, 2018, and
failed to respond to the court’s show cause orders of December 19,
2018, and February 11, 2019.
     The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report would “result in a waiver of the right
to de novo review by the District Judge and of the right to appeal
the judgment of the District Court.”      Doc. 18, p. 4.   No objections
have been filed, and the time for filing such objections has
expired.
     On March 7, 2019, plaintiff’s counsel filed a motion for leave
to withdraw, supported by an affidavit.       Counsel stated that both
he and two experienced attorneys reviewed the administrative record
and concluded that there were no good grounds for an appeal.
Counsel further stated that in November and December, he made
repeated attempts to contact plaintiff, both directly and through
the attorney who represented plaintiff at the administrative level,
but these efforts were unsuccessful.              Counsel indicates that
because he is now employed by the Legal Aid Society of Columbus, he
cannot continue to provide services to plaintiff without first
determining    whether   plaintiff       meets   the   qualifications   for
representation.    To date, plaintiff has failed to provide him with
the necessary information.
     Having   considered   the   record,     including    the   information
provided by plaintiff’s counsel, the court adopts the report and
recommendation (Doc. 18) in part.            The court agrees with the
recommendations of the magistrate judge, with the exception that
the court concludes that this case should be dismissed without
prejudice.    The motion of counsel for leave to withdraw (Doc. 19)
is granted.     This action is hereby dismissed without prejudice
pursuant to Fed. R. Civ. P. 41(b) for want of prosecution.


Date: March 11, 2019                 s/James L. Graham
                             James L. Graham
                             United States District Judge




                                     2
